DETAILED ACTION
This action is responsive to the application No. 16/888,635 filed on May 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/23/2022 responding to the Office action mailed on 06/13/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-19 and 21.

Allowable Subject Matter
The indicated allowability of claims 17-19 and 21 is withdrawn in view of the newly discovered reference to Kim (US 2021/0343699).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 , 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0343699).

Regarding Claim 1, Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches a layout method, executed by at least one processor, comprising:
generating a design data comprising an electronic circuit (see, e.g., pars. 0021-0031); and
generating a design layout by placing a first cell SC1 corresponding to the electronic circuit, wherein the first cell SC1 comprises:
a first source/drain region 120 and a second source/drain region 120 in a first layer L1 (see, e.g., Fig. 10A);
a gate electrode GL extending in a first direction Y in a second layer L2 over the first layer L1, the gate electrode GL defining an odd-numbered track TK-O and an even-numbered track TK-E within the first cell SC1 (see, e.g., Fig. 10C);
a first power rail M1(VDD) extending in a second direction X perpendicular to the first direction Y in a third layer L3 over the second layer L2;
a first conductive via V0 arranged in a fourth layer L4 between the second and third layers L2/L3 and directly below the first power rail M1(VDD), the first conductive via V0 being within the odd-numbered track TK-O (see, e.g., Fig. 10B);
a second power rail M3(VSS) extending in the second direction X in a fifth layer L5 over the third layer L3, wherein a longitudinal axis of the first power rail M1(VDD) or the second power rail M3(VSS) is overlapped with a boundary of the first cell SC1 (see, e.g., Fig. 9C); and
a second conductive via V2 arranged in a sixth layer L6 between the third and fifth layers L3/L5 and directly below the second power rail M3(VSS), the second conductive via V2 being within the even-numbered track TK-E (see, e.g., Fig. 9C),
wherein:
the first source/drain region 120 is electrically connected to the first power rail M1(VDD) through the first conducive via V0, and the second source/drain region 120 is electrically connected to the second power rail M3(VSS) through the second conducive via V2 (see, e.g., Figs. 9C, 10D, pars. 0059-0060, 0077, 0096).  

Regarding Claim 2, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches, teaches manufacturing the electronic circuit according to the design layout (see, e.g., pars. 0010, 0021).

Regarding Claim 4, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that the first cell SC1 further comprises a first conductive line CNT arranged in the second layer L2 parallel to the gate electrode GL, and the first source/drain region 120 is electrically connected to the first power rail M1(VDD) through the first conductive line CNT (see, e.g., Fig. 9C).

Regarding Claim 5, Kim teaches all aspects of claim 4.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that the first conductive line CNT is arranged within the odd-numbered track TK-O (see, e.g., Annotated Fig. 9C).

Regarding Claim 6, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that generating a design layout comprises designating numbers of tracks of the design layout, and wherein the placing of the first cell SC1 comprises fitting the odd-numbered track TK-O of the first cell SC1 into an odd-numbered track of the design layout (see, e.g., Figs. 1A, 1B, pars. 0010, 0021).

Regarding Claim 7, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that the first cell SC1 further comprises a third power rail M1(VSS) extending in the second direction X in the third layer L3 parallel to the first power rail M1(VDD), wherein the first power rail M1(VDD) and the second power rail M3(VSS) are configured to supply a first voltage VDD and a second voltage VSS, respectively.

Regarding Claim 17, Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches a layout method, executed by at least one processor, comprising:
generating a design data comprising an electronic circuit (see, e.g., pars. 0021-0031); and
generating a design layout by placing a first cell SC1 and a second cell SC2 corresponding to the electronic circuit, wherein each of the first and second cells SC1/SC2 comprises:
a first source/drain region 120 and a second source/drain region 120 in a first layer L1;
a gate electrode GL extending in a first direction Y in a second layer L2 over the first layer L1 and between the first and second source/drain regions 120 (see, e.g., Fig. 10C), the gate electrode GL defining an odd-numbered track TK-O and an even-numbered track TK-E within the first cell SC1; and
a first power rail M1(VDD) extending in a second direction X perpendicular to the first direction Y in a third layer L3 over the second layer L2 (see, e.g., Fig. 10B), wherein the second cell SC2 further comprises a second power rail M3(VSS) extending in the second direction X in a fourth layer L5 over the third layer L3 (see, e.g., Figs. 9C, 10D), and
wherein:
the first source/drain region 120 of the first cell SC1 is electrically connected to the first power rail M1(VDD) through a first conductive via V0 arranged directly below the first power rail M1(VDD) within the odd-numbered track TK-0, and the first source/drain region 120 of the second cell SC2 is electrically connected to the second power rail M3(VSS) through a second conductive via V2 arranged directly below the second power rail M3(VSS) within the even-numbered track TK-E (see, e.g., Figs. 9C, 10D).

Regarding Claim 18, Kim teaches all aspects of claim 17.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that the first cell SC1 further comprises a first conductive line CNT in the second layer L2 within the odd-number track TK-O and electrically connecting the first source/drain region 120 to the first conductive via V0.

Regarding Claim 19, Kim teaches all aspects of claim 17.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches that the second conductive via V2 is arranged in a layer L6 between the third L3 and fourth L5 layers.

Regarding Claim 21, Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10B-10D), teaches a layout method, executed by at least one processor, comprising:
generating a design data comprising an electronic circuit (see, e.g., pars. 0021-0031); and
generating a design layout by placing a first cell SC1 and a second cell SC2 corresponding to the electronic circuit, wherein each of the first and second cells SC1/SC2 comprises: 
a first source/drain region 120 and a second source/drain region 120 in a first layer L1;
a gate electrode GL extending in a first direction Y in a second layer L2 over the first layer L1 and between the first and second source/drain regions 120 (see, e.g., Fig. 10C), the gate electrode GL defining an odd-numbered track TK-O and an even-numbered track TK-E within the first cell SC1;
a first power rail M1(VDD) extending in a second direction X perpendicular to the first direction Y in a third layer L3 over the second layer L2 (see, e.g., Fig. 10B); and
a second power rail M3(VSS) extending in the second direction X in a fourth layer L5 over the third layer L3 (see, e.g., Fig. 10D),
wherein:
the first source/drain region 120 of each of the first and second cells SC1/SC2 is electrically connected to the respective first power rail M1(VDD) through a first conductive via V0 arranged within the respective odd-numbered track TK-O (see, e.g., Fig. 9A, 10A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0343699).

Regarding Claim 3, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 9A-9C, 10A-10D, and Annotated Figs. 9C and 10A), teaches that the first power rail M1(VDD) has a first width in the first direction Y, and the second power rail M3(VSS) has a second width in the first direction Y.  Kim is silent with respect to the claim limitation that the second width is in a range between two times the first width and 3.5 times the first width.  
However, this claim limitation is merely considered a change in the width of the first M1(VDD) and/or second M3(VSS) power rails in Kim’s process.  The specific claimed width, absent any criticality, is only considered to be an obvious modification of the width of the first M1(VDD) and/or second M3(VSS) power rails in Kim’s process, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Kim’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    582
    699
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    478
    542
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    412
    520
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    416
    368
    media_image4.png
    Greyscale

1510Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814